Name: Commission Directive 2014/39/EU of 12Ã March 2014 amending Directive 2012/9/EU as regards the date for its transposition and the deadline for the end of the transitional period Text with EEA relevance
 Type: Directive
 Subject Matter: agri-foodstuffs;  health;  marketing;  miscellaneous industries;  consumption;  European Union law;  social affairs
 Date Published: 2014-03-13

 13.3.2014 EN Official Journal of the European Union L 73/3 COMMISSION DIRECTIVE 2014/39/EU of 12 March 2014 amending Directive 2012/9/EU as regards the date for its transposition and the deadline for the end of the transitional period (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/37/EC of the European Parliament and of the Council of 5 June 2001 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco products (1), and in particular Article 9(2) thereof, Whereas: (1) Commission Directive 2012/9/EU (2) replaces Annex I to Directive 2001/37/EC, providing for new additional health warnings to be used on unit packets of tobacco products, as provided for in Article 5(2)(b) of Directive 2001/37/EC. (2) Directive 2012/9/EU sets 28 March 2014 as the deadline for its transposition by Member States and 28 March 2016 as the deadline for the end of the transitional period provided for in Article 3 of that Directive. (3) Commission Decision 2003/641/EC (3) establishes the rules on the use of colour photographs or other illustrations as health warnings on tobacco packages. (4) Commission Decision C(2005) 1452 of 26 May 2005 establishes the library of selected source documents containing colour photographs or other illustrations for each of the additional health warnings listed in Annex I to Directive 2001/37/EC. (5) Subsequent to the adoption of Directive 2012/9/EU, the Commission has launched studies for the development and testing of new colour photographs or other illustrations for each of the additional health warnings specified in the Annex to Directive 2012/9/EU, replacing Annex I to Directive 2001/37/EC. These studies are not yet concluded. (6) Member States which require additional warnings in the form of colour photographs or other illustrations, as referred to in Article 5(3) of Directive 2001/37/EC need to have at their disposal the selected source documents sufficiently in advance in order to transpose Directive 2012/9/EU. (7) Given the complexity of the process of updating the library of selected source documents and amending Decision C(2005) 1452, there is a risk that the process will not have been concluded within a timeframe that would allow Member States sufficient time to comply with the deadline for transposition of Directive 2012/9/EU. (8) In order to ensure that Member States have adequate time it is appropriate to postpone the deadlines for the transposition of Directive 2012/9/EU and for the end of the transitional period provided for by that Directive. (9) The measures provided for in this Directive are in accordance with the opinion of the Committee set up by Article 10(1) of Directive 2001/37/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 2012/9/EU is amended as follows: (1) in Article 2(1) 28 March 2014 is replaced by 28 March 2016; (2) in Article 3 28 March 2016 is replaced by 28 March 2018. Article 2 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Article 3 This Directive is addressed to the Member States. Done at Brussels, 12 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 194, 18.7.2001, p. 26. (2) Commission Directive 2012/9/EU of 7 March 2012, amending Annex I to Directive 2001/37/EC of the European Parliament and of the Council on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco products (OJ L 69, 8.3.2012, p. 15). (3) Commission Decision 2003/641/EC of 5 September 2003 on the use of colour photographs or other illustrations as health warnings on tobacco packages (OJ L 226, 10.9.2003, p. 24).